DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
In response to the Amendment filed on December 28, 2020, claims 8-27 have been cancelled and claims 1-7 and 28-42 and the newly added claims 43-45 are pending.

Claims 1-7 and 28-45 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record shows the combination of the structural elements of the button (as per claims 1-7 and 28-42), specifically, a support structure; a movable button structure; and fabric-based biasing structures that are coupled between the movable button structure and the support structure and that [[are]]include fabric configured to provide bistable force feedback to the movable button structure as the movable button structure is pressed and moves relative to the support structure; or the combination of the structural elements of the button (as per claim 43), specifically, a button support structure; a movable button structure; and intertwined strands of material that form a bistable spring that is coupled between the movable button structure and the button support structure; or the combination structural elements of the fabric button (as per claim 44), specifically, a movable button structure formed of fabric; a support structure formed of fabric; and a bistable biasing structure formed from fabric that is coupled between the movable button member and the support structure and that allows motion of the movable button structure along a path that is parallel to a surface normal of the movable button structure; or the combination of the structural elements of the item (as per claim 45), specifically, a movable button member; a support structure; and fabric that serves as a biasing structure that allows the movable button member to move back and forth relative to the support structure between undepressed and depressed states (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOE H CHENG/
Primary Examiner
Art Unit 2626